Citation Nr: 1731696	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  04-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for tinea cruris involving the groin and left thigh, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable initial rating for hemorrhoids.

5.  Entitlement to service connection for arthritis of multiple joints, including as secondary to service-connected disabilities.

6.  Entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from December 1997, January 1999, June 2000, March 2003, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Montgomery, Alabama.  

In December 1997, the RO in Montgomery, Alabama, in pertinent part, denied an increased rating higher than 20 percent for the cervical spine.  The RO, in pertinent part, granted an increased rating of 30 percent for the cervical spine, effective November 4, 1996; and denied service connection for arthritis of the low back, legs, right shoulder, prostate cancer, and athlete's foot in a January 1999 rating decision.  In June 2000, the RO, in pertinent part, granted service connection for bilateral hearing loss, assigning a 0 percent rating, effective November 4, 1996.  The RO in St. Petersburg, Florida denied an increased rating higher than 10 percent for tinea cruris of the groin and left leg (thigh); and granted service connection for hemorrhoids assigning a 0 percent rating, effective January 15, 2003, in a March 2003 rating decision.  Finally, in August 2008, the RO in Montgomery denied entitlement to a TDIU.  The Montgomery, Alabama, RO is the current Agency of Original Jurisdiction (AOJ), based on the Veteran's residency.

The appeal has been before the Board previously.  In August 2004 and May 2012, the matters on appeal were remanded for further development.  The case was remanded again in September 2013 for a Board hearing.

The Veteran has testified at three Board hearings, all held at the RO before a Veterans Law Judge.  The first was held in December 2003; but after the Veterans Law Judge who presided over this hearing stopped working at the Board, the Veteran elected to have a second hearing, which was held in June 2011; both are Travel Board hearings.  After the Veterans Law Judge who presided over the second hearing left the Board, the Veteran elected to testify at a third hearing, which was held before the undersigned Veterans Law Judge via videoconference in February 2015.  Transcripts of each are associated with the claims file.

This case was last before the Board in July 2015, at which time the claim, in pertinent part, was remanded for additional development.  During the processing of the July 2015 remand, VA issued an April 2017 rating decision granting service connection for degenerative joint disease of the right shoulder, assigning a 20 percent rating, effective March 20, 1998; degenerative joint disease of the lumbar spine, assigning a 10 percent rating, effective March 20, 1998; and tinea cruris of the feet, claimed as athlete's foot, assigning a 0 percent rating, effective March 20, 1998.  The grant of service connection represents a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to those issues.  

The remaining issues on appeal are now returned for appellate review.  

The issues of entitlement to an initial compensable rating for bilateral hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by painful motion in all ranges of motion, but does not result in unfavorable ankylosis; and is not associated with any objective findings of neurological impairment in the upper extremities.  
 
2.  The Veteran's tinea cruris does not cover more than 5 to 20 percent of both, the exposed area and entire body; and the Veteran does not use constant systemic corticosteroids or other systemic immunosuppressive medication for treatment for the tinea cruris.

3.  The medical evidence describes, at most, mild to moderate hemorrhoid symptoms.

4.  The preponderance of the competent and credible evidence indicates that the Veteran's arthritis of the hips, knees, and feet began years after active service and were not caused by any incident of service.  The most probative evidence also indicates that the hip, knee, and feet disabilities are not related to the service-connected cervical or lumbar spine disabilities. 

5.  The preponderance of the competent and credible evidence indicates that the Veteran's current prostate cancer began years after his active military service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for cervical spine degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5290 (2002); Diagnostic Code 5242 (2016).

2.  The criteria for a rating higher than 10 percent for tinea cruris have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

3.  The criteria for a rating higher than 0 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

4.  The criteria for service connection for arthritis of the hips, knees, and feet have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  June 2001, January 2003, November 2003, March 2006, September 2006, and June 2008 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  To the extent that the notice letters were sent after the rating decisions dated in December 1997, January 1999, and June 2000, these rating decision were prior to the enactment of the Veterans Claims Assistance Act; and the subsequent notice letters satisfied all the necessary duty to notify criteria.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional relevant, available records that have not been obtained.

The Veteran underwent VA examinations in January 2000, April 2006, July 2007, June 2012, and February 2016, with an addendum opinion in March 2017.  The examination includes objective findings necessary for rating purposes and discusses the etiology of the Veteran's arthritis of the multiple joints and prostate cancer.  

Several months after the February 2016 VA examination addressing the cervical spine disability, the United States Court of Appeals for Veterans Claims issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The February 2016 VA examination addressing the cervical spine noted that the Veteran did not have any pain on weight-bearing in the cervical spine, and noted severe pain on motion, but did not otherwise clarify whether there was pain on active and passive motion.  The Veteran is not prejudiced by this, however, as he is already receiving the highest schedular rating available for limitation of motion of the cervical spine.  As will be discussed in more detail below, the only way he could get a higher rating for his cervical spine disability is if the medical evidence shows unfavorable ankylosis in the cervical spine.  The February 2016 VA examination report addresses ankylosis in the cervical spine.  Thus, another examination is not warranted to address the cervical spine disability.

VA afforded the Veteran several opportunities to give testimony before the Board.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judges complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded several times for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Increased Rating 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A.  Tinea Cruris

The Veteran's tinea cruris is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema. 

Under Diagnostic Code 7806, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran filed his increased rating claim for tinea cruris in January 2003.  He commented that previous examinations of his skin had not been conducted when at its worst state.  With his claim he submitted medical evidence, including an October 2002 VA progress note showing complaints of recurring, severely pruritic rash in the inguinal creases with testicular skin involvement.  Objective evaluation showed vague hyperpigmented patches in the inguinal creases without peripheral perifollicular pustules.  There was no purulent discharge or fissuring; and minimal lichenification of the testicular skin.  He was prescribed DesOwen lotion to apply as needed.

A July 2004 private dermatology record shows complaints of a groin rash for many years associated with itching and burning.  On examination, there were hyperpigmented patches on the inner thighs.  The Veteran was prescribed Elidel cream for the groin pruritus.  

Private treatment records dated in February 2006 and November 2006 show a severe genital rash and pruritus.

An April 2006 VA examination report shows the Veteran reported that his tinea cruris was intermittent, especially in hot weather with increased sweating.  Physical examination showed scattered erythematous, eczematous, and testicular plaques some with oozing and fusing on multiple parts of the body, including the groin.  The diagnosis was contact dermatitis.  The Veteran was prescribed Elidel cream, Locoid cream, Naprosyn, fluconazole tablets, and Zeasorb powder.  On inspection of the groin area for tinea cruris, examination did not reveal any rash consistent with tinea cruris.  There was no scaling or rash and the Veteran was not having a flare-up.  The diagnosis was tinea cruris, controlled with medication, no flare-up of the groin area or inner thigh presently.  

A July 2007 VA examination report shows the Veteran had circular plaque-like patches that were scaling on the scrotum.  There was no erythema or drainage noted.

In June 2012, a VA examination report notes treatment with topical cream and that the Veteran's eczema was less than 5 percent of the total body area and exposed area.  It was noted that tinea cruris was not currently evident but that there was some hyperpigmentation between the thighs.  The examiner determined that the Veteran's eczema as evidenced by thickened, hyperpigmented rashes on the shin of the right leg, elbow, and knuckle of the left hand was less likely than not caused by his tinea cruris, as these were separate and distinct entities.  It was noted that atopic dermatitis was due to a hypersensitivity reaction (similar to an allergy) in the skin, which leads to long-term swelling and redness.

Additional private treatment records note a prescription for prednisone oral tablet established in January 2014, in addition to other creams, powders, and oral tablets.  It was noted that the Veteran had psoriasis of the hands, legs, and groin.

The Veteran underwent his most recent examination in February 2016.  It was noted that the Veteran had eczema in the hands, elbows, legs, and groin.  The Veteran stated that his rash was pruritic and the irritation was worse in the winter and summer.  It was noted that the Veteran was treated constantly with zeabon powder daily and that the eczema affected 5 to less than 20 percent of the total body area and total exposed area.

These findings do not support the next higher 30 percent rating for dermatitis under Diagnostic Code 7806.  The Veteran essentially argues that the skin problems he has on other parts of his body that are not service-connected amount to a percentage of his body that would warrant a higher rating.  The examination report in June 2012 noted that the eczema as evidenced by thickened, hyperpigmented rashes on the shin of the right leg, elbow, and knuckle of the left hand was less likely than not caused by his tinea cruris, as these were separate and distinct entities.  Thus, the eczema is not shown to be related to the tinea cruris.  The examiner in February 2016 actually accounted for the Veteran's eczema of other parts of the body and still the area affected was not more than 20 percent.  Specifically, the area affected by the dermatitis is 5 to 20 percent of both, the exposed area and entire body.

As for treatment, the Veteran was noted as being prescribed a systemic corticosteroid (prednisone tablet) in January 2014.  This medication was not shown to be in use constantly.  Also, it is not clear that the medication was prescribed for his tinea cruris, since the private treatment record noted psoriasis.  Nonetheless, the medical evidence does not show more than intermittent use of any systemic therapy such as corticosteroids.  For the tinea cruris, the Veteran only uses topical treatment, not systemic corticosteroids or other systemic immunosuppressive medication.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, *8 (Fed. Cir. July 14, 2017) ("systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.").

Therefore, the impairment pertaining to the Veteran's tinea cruris is most adequately compensated by a 10 percent disability rating under Diagnostic Code 7806; and a rating higher than 10 percent is not warranted.

B.  Cervical Spine

As noted in the introduction, the Veteran has a 30 percent rating for his cervical spine disability, effective November 4, 1996.

During the pendency of this appeal, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51 , 454-51, 458 (Aug. 27, 2003).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so. VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected cervical spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 (1997). 

The July 1993 rating decision initially granting service connection for the cervical spine disability noted that the 20 percent disability rating for the cervical spine included left shoulder pain under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for degenerative arthritis.  The disability rating for the cervical spine with left shoulder pain was later increased to 30 percent in a January 1999 rating decision based on an assessment of moderate incomplete paralysis of the shoulder and elbow under 38 C.F.R. § 4.71, Diagnostic Code 5010; 38 C.F.R. § 4.124a, Diagnostic Code 8510 (For paralysis of the upper radicular group (fifth and sixth cervicals)).  

In July 2015, the Board noted that although the RO had been rating an orthopedic disability of the cervical spine with neurological impairment in the left upper extremity, in addition to an orthopedic disability of the left shoulder as the same disability, the orthopedic and neurological disabilities in the left shoulder were actually separate disabilities that should be rated separately.  The Board granted service connection for arthritis in the left shoulder in the July 2015 decision; and in implementing the rating, the RO assigned a 20 percent rating for the left shoulder arthritis, effective November 4, 1996.  As noted in the introduction, the RO also granted service connection for arthritis of the right shoulder in an April 2017 rating decision assigning a 20 percent rating, effective March 20, 1998.  The disability ratings for the arthritis in the bilateral shoulders are not on appeal.  

As for the increased rating for a cervical spine disability, the issue is whether the Veteran is entitled to a higher rating based on limitation of motion due to arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010, and/or a separate rating for neurological impairment in the left arm.  The 30 percent rating assigned in the January 1999 was primarily based on neurological impairment in the left shoulder and upper arm under 38 C.F.R. § 4.124a, Diagnostic Code 8510. 

The medical evidence does not show that a rating higher than 30 percent is warranted based on limitation of motion of the cervical spine under either the prior rating criteria or the current rating criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  

Normal range of motion in the cervical spine is from 0 to 45 degrees of flexion or extension, or lateral flexion; and 0 to 80 degrees of rotation.  38 C.F.R. § 4.71a, Plate V. 

Former Diagnostic Code 5290 [spine, limitation of motion of, cervical] provided that the highest schedular rating of 30 percent was assigned for severe limitation of motion of the cervical spine.  See 8 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).   Under former Diagnostic Code 5287, a 30 percent rating also was the highest rating available for favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.   A 40 percent rating is assigned for unfavorable ankylosis of the cervical spine.

The current General Rating Formula for Diseases and Injuries of the Spine provides as follows: (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 100 percent for unfavorable ankylosis of the entire spine; 40 percent for unfavorable ankylosis of the entire cervical spine; and 30 percent for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016). 

In short, the only way the Veteran could get a rating higher than 30 percent for limitation of motion of the cervical spine, is if the medical evidence showed unfavorable ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002), Diagnostic Code 5242 (2016).

None of the medical evidence of record establishes unfavorable ankylosis of the cervical spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  An August 1998 VA examination report shows range of motion in the cervical spine was limited to 56 degrees extension, and 59 degrees flexion with pain when he reached the extent of the movement.  X-rays showed severe spondylosis with degenerative disc disease at C4-5, C5-6, and C6-7.  

A January 2000 VA examination notes the Veteran complained that his neck would get stiff with any cold weather or sudden movements.  On physical examination, the Veteran had a tendency to keep his neck bent forward.  Cervical spine range of motion was to 30 degrees of forward flexion and extension was to 15 degrees, when the Veteran complained of pain.

A private spine examination in March 2001 notes flexion to 40 degrees and extension to 20 degrees.  He complained of severe pain with motion.  An August 2006 VA outpatient treatment record shows notes that neurosurgery evaluation in April 2004 included an MRI showing severe cervical spinal stenosis.

A July 2007 VA examination report shows cervical spine range of motion actively and passively to 30 degrees with pain beginning at 20 percent for flexion; and extension to 45 degrees, actively and passively.  There was pain on active movement, but no additional loss of motion after repetitive use.  The examination also showed no ankylosis in the cervical spine.

An April 2011 private treatment record notes mild limitation of motion of the cervical spine.

A June 2012 VA examination report shows forward flexion in the cervical spine to 30 degrees, and extension to 20 degrees, post repetitive-use testing.  In May 2014, a VA outpatient treatment record notes complaints of worsening chronic neck pain; but physical examination showed full range of motion in the cervical spine.

Most recently, a VA examination in February 2016 specifically notes that there is no ankylosis in the cervical spine.  The Veteran had severe pain on range of motion of the cervical spine, however, and the range of motion was not tested because of the pain.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 30 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence shows that the Veteran experiences painful motion of the cervical spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The examination in January 2000 noted that the Veteran tended to hold his neck forward, but did not show that his cervical spine was fixed in this position.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the cervical spine, as a result of pain.  

Based on these findings a rating higher than 30 percent is not warranted for limitation of motion of the cervical spine.

As for addressing neurological impairment, the 30 percent disability rating is for degenerative joint disease of the cervical spine with pain in the left shoulder and upper arm under 38 C.F.R. § 4.71a, Diagnostic Code 5010; 38 C.F.R. § 4.124a, Diagnostic Code 8510.  The Veteran submitted a statement in September 2005 arguing that the severe limitation of motion in the cervical spine should be rated separately from the neurological impairment in the upper extremities.

Indeed, although the rating for the cervical spine is a single combined rating based on limitation of motion due to arthritis and pain in the left shoulder and upper arm, the rating criteria provide for separate ratings for any neurological impairment in the upper extremity secondary to the cervical spine disability.  See, e.g., 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Veteran's left arm is his minor side.  See, e.g., February 2016 VA examination report.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8510 addressing the upper radicular group (fifth and sixth cervicals), mild incomplete paralysis on the minor side warrants a 20 percent rating; moderate incomplete paralysis on the minor side warrants a 30 percent rating; and severe incomplete paralysis on the minor side warrants a 40 percent rating.  For complete paralysis with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, a 60 percent rating is warranted.  

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

An August 1998 VA joints examination report shows the Veteran complained of numbness in the fingers of both hands, which had been present for five or six years.  On physical examination, however, there was no pain in the upper extremities and touch sensation was intact.  A separate August 1998 VA cervical spine examination shows that deep tendon reflexes in the upper and lower extremities were normal; and there was no loss of pain or touch sensation in the upper extremities.

A January 2000 VA examination report shows the Veteran had no history of paresis or paralysis but did complain of numbness and tingling in the thumb and fingers.  On physical examination, there was questionable median nerve Tinel's sign at the wrist level, but otherwise the sensory motor findings were intact in the upper extremities.  Electrodiagnostic studies revealed normal sensory motor nerve conduction and normal EMG study in the upper extremities in the C5-T1 distribution.  The examiner commented that there was no evidence of any peripheral denervation or any carpal tunnel syndrome at present.

An April 2000 VA consult sheet notes complaints of pain in the neck and tingling and paresthesia of both hands at night and while asleep.  It was noted that the examination showed signs of carpal tunnel syndrome.

In January 2001, an orthopedic record shows an assessment of bilateral carpal tunnel syndrome but notes that there also might be bilateral cervical compression.  A May 2001 MRI showed mild desiccation at C2-C3, C3-C4 with complication; mild desiccation at C4-C5 with post annular bulge; and moderate desiccation at C5-C6 with circumferential annular bulge.  A March 2001 private spine examination notes complaints of pain radiating from the cervical spine to the shoulder area.  However, deep tendon reflexes of the upper extremities were equal and physiological.  A November 2002 VA primary care note shows the Veteran continued to have chronic sharp pain in the neck radiating to both shoulders with numbness of both hands.  It was noted that he had bilateral carpal tunnel syndrome.  On physical examination there was mild tenderness of the cervical area and spasms of the paraspinal muscles.

An October 2005 VA primary care note shows the Veteran had a diagnosis of degenerative joint disease of the cervical spine with radiculopathy; but the examination focused on a scar from a car accident on his forearm.  An April 2006 VA primary care note also shows degenerative joint disease of the cervical spine with radiculopathy.  The Veteran complained of chronic pain in the cervical spine and weakness of both extremities and wanted a consult.  

An August 2006 VA outpatient consult shows the Veteran had complaints of neck pain radiating to both arms, as well as complaints of decreased strength in both arms.  It was noted that EMG nerve testing in April 2004 showed a left-side T8 radiculopathy and significantly severe spinal stenosis causing damage to his cord.  On physical examination, strength in the proximal and distal muscles was 4 out of 5 bilaterally; reflexes were 2+ in brachial radialis, and 1+ in bilateral triceps and biceps.  The Veteran had intact light touch sensation throughout.  The impression was severe cervical spinal stenosis.  

VA treatment records show the Veteran was in a motor vehicle accident in October 2006 and had complaints of neck pain radiating to both arms.  X-ray examination in October 2006 showed no significant acute fracture of dislocation of the cervical spine.  The examiner commented that the description of the pain down both arms sounded musculoskeletal.  A November 2006 VA primary care note shows the Veteran had degenerative joint disease of the cervical spine with radiculopathy and had complaints of sharp pain in the cervical spine radiating to the left shoulder and left arm with numbness.  He also had a problem closing his left hand.

A January 2007 VA physical rehabilitation record notes that the Veteran had been in a motor vehicle accident in October, and was showing signs of cervical radiculopathy at C5-6 on the left side.  An MRI was ordered; and an April 2007 treatment record notes that the MRI showed degenerative joint disease and moderate stenosis at C3-4-5-6.  The Veteran complained that he could not flex his arms fully at the elbow since the accident.  
 
Occupational therapy treatment records in May 2007 and a November 2007 primary care note show findings of cervical radiculopathy in passing.  Neurological examination in July 2007 shows decreased hand grip and slow non-rhythmic alternating hand movements; but sensory examination was normal.  Muscle tone in the upper extremities also was normal.  VA treatment records in 2008 show findings of cervical radiculopathy, but without clinical testing.  A June 2008 VA physical medicine rehab consult shows the Veteran's complaints of neck pain radiating to both shoulders and numbness and tingling in the fingers and hands.  The examiner related the right shoulder pain to possible rotator cuff injury.  An MRI of the right shoulder later showed degenerative changes.

A June 2012 VA examination report shows that deep tendon reflexes and sensory examination in the upper extremities was normal.  The examination noted that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy including mild numbness of the bilateral upper extremities.  However, in determining the severity of the radiculopathy and side affected, the examiner checked the box that the right and left side were not affected.  The examiner also later found that there was electrodiagnostic evidence of moderate bilateral median neuropathy of the upper extremities, likely related to carpal tunnel syndrome.  

A May 2014 VA primary care note shows the Veteran complained of neck pain and episodic right arm numbness and tingling.  He testified at the February 2015 Board hearing that he had tingling and weakness in the arms related to his cervical spine disability.  

Most recently, a VA examination provided in February 2016 notes that the Veteran had a diagnosis of cervical nerve impingement of C4-7 from 1977 to 1992.  The Veteran stated that he had severe pain in the posterior cervical that radiated to below the shoulders.  Physical examination showed normal deep tendon reflexes and sensory examination of the upper extremities.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was also were no other neurologic abnormalities related to the cervical spine, such as bowel or bladder problems due to cervical myelopathy.

The medical findings pertaining to neurological impairment in the upper extremities are mostly negative, except for the diagnosis of carpal tunnel syndrome in the wrists and hands, which has not been related to the cervical spine disability.  VA primary care notes in October 2005, April 2006, and in 2007 and 2008 indicated in passing that the Veteran had cervical spine degenerative joint disease with radiculopathy.  However, there was no associated clinical evaluation to establish this diagnosis.  The consult that was ordered in August 2006 to address the Veteran's complaints in the upper extremities showed that while there was some decreased muscle strength and reflexes in the upper extremities, sensation was intact.  Cervical radiculopathy was not diagnosed as a result of the August 2006 consult.  It was noted that there was some radiculopathy involving the thoracic spine; but the impression was severe stenosis of the cervical spine.  The January 2007 VA physical rehabilitation record noted that the Veteran had signs of cervical radiculopathy at C5-6 on the left side after an October 2006 car accident.  The MRI that was ordered, however, showed degenerative joint disease and moderate stenosis at C3-4-5-6; and did not result in a diagnosis of cervical radiculopathy.  The examiner who examined the Veteran after the car accident in October 2006 also commented that the description of the pain down both arms sounded musculoskeletal.  In addition, the June 2008 VA physical rehab consult examiner determined that the Veteran's right shoulder pain was due to a possible rotator cuff injury, rather than any radiculopathy from the cervical spine.  And the right shoulder MRI showed arthritis.  The Veteran is already service-connected for degenerative arthritis in both shoulders; and cannot be compensated twice for the impairment caused by these disabilities.   See 38 C.F.R. § 4.14.

The examination in 2016 noted a history of cervical nerve impingement; however, sensory and deep tendon reflex examination of the upper extremities since 1998 to 2016 consistently has been normal.  While the Veteran has complaints of pain and numbness in the upper extremities, these have not been shown as being related to his cervical spine based on clinical testing.  Based on these findings, separate compensable ratings for neurological impairment in the upper extremities are not warranted.

With respect to intervertebral disc syndrome, the medical evidence has been inconsistent regarding whether the Veteran has this disability.  The most recent examination in February 2016 notes that the Veteran did have intervertebral disc syndrome.  Notwithstanding this, none of the medical evidence shows impairment due to intervertebral disc syndrome that would warrant a higher rating for the cervical spine disability. 

The criteria for intervertebral disc syndrome, in effect prior to September 23, 2002, provided that a maximum 60 percent rating when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief.  A 20 percent rating was assigned for moderate intervertebral disc syndrome with recurrent attacks.  A 10 percent rating was assigned for mild intervertebral disc syndrome. 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a rating of 40 percent is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

None of the medical findings show that a rating higher than 30 percent would be warranted for any findings of intervertebral disc syndrome.  The medical evidence since 1998 does not show any neurological impairment to warrant a higher rating under Diagnostic Code 5293.  Most recently, the examination in February 2016 noted that the Veteran had not had any incapacitating episodes within the last 12 months.

The Veteran asserts that he is entitled to an increased rating for his cervical spine disability.  His factual recitation as to symptomatology associated with the cervical spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his cervical spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's cervical spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment and finds that the impairment has been considered by the 30 percent rating assigned for the cervical spine based on severe limitation of motion.  

For all the foregoing reasons, the Board finds that a rating higher than 30 percent for the cervical spine disability is not warranted.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Hemorrhoids

As noted in the introduction, the Veteran has a 0 percent rating for hemorrhoids, effective January 15, 2003.  The Veteran seeks a higher rating.  On a January 2003 statement, the Veteran noted that he had rectal bleeding and was diagnosed with internal hemorrhoids in October 2002 associated with bleeding, itching, burning, and irritation.

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.118, Diagnostic Code 7336.  Under Diagnostic Code 7336, a 0 percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

VA treatment records show the Veteran was diagnosed with minor internal hemorrhoids in October 2002 with complaints of rectal bleeding.

The Veteran underwent a VA examination for his hemorrhoids in April 2006.  The Veteran did not report any bleeding or thrombosed hemorrhoids but stated that he had flare-ups of hemorrhoids every other day.  He had not had any surgery of the hemorrhoids.  He used over-the-counter suppositories.  The examiner noted that an October 2002 colonoscopy showed minor internal hemorrhoids, no bleeding, normal mucosa, and no polyps or masses seen.  On physical examination, inspection of the anus did not reveal any hemorrhoids on external examination.  There was normal sphincter control and no tenderness.  On palpation of the rectal vault there was no evidence of internal hemorrhoids, masses, swelling, or any other abnormality.  There were no signs of anemia or fissures noted on examination.  There also was no evidence of fecal leakage.  The diagnosis was hemorrhoids controlled without flare-ups presently.

The Veteran testified at a June 2011 Travel Board hearing that he had bleeding associated with his hemorrhoids and was anemic.  He also reported a burning sensation associated with his internal hemorrhoids.  See June 2011 Board hearing transcript, pp. 34-37.  In May 2012, the Board remanded the Veteran's claim for another examination to assess the present severity of the hemorrhoids. 

The Veteran underwent a VA examination in June 2012, which noted that the Veteran reported blood in his stool.  However, on physical examination, the Veteran did not have findings, signs, or symptoms attributable to his hemorrhoids.  The examination was normal with no external hemorrhoids, anal fissures, or other abnormalities.  There were no large or thrombotic, irreducible hemorrhoids with excessive redundant tissue; and no persistent bleeding with secondary anemia.

The Veteran testified at the February 2015 Board hearing that he was told at his last appointment that he had an abnormal blood count.  It is not clear if this is relevant to the Veteran's hemorrhoids but VA regulations note that one of the criteria for determining the present severity of a hemorrhoids disability is whether or not there is persistent bleeding with secondary anemia.  Given that the last examination for hemorrhoids was provided three years prior in June 2012, the Board remanded the claim again to ensure that the medical evidence of record reflects the present severity of the Veteran's hemorrhoids.

The Veteran underwent the most recent examination for hemorrhoids in February 2016.  The Veteran complained of bleeding and pain after bowel movements and stated that he also had pain, irritation, and itching with increased walking.  On physical examination the Veteran had multiple vascular erythematous areas in the rectal area.

A supplemental opinion was provided in March 2017 by another examiner.  It was noted that the Veteran was shown as having multiple vascular erythematous areas in the rectal area in February 2016.  The examiner noted that examination was clearly done in February 2016 and there were therefore no hemorrhoids that were mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with fissures.  Regarding the Veteran's report of rectal bleeding associated with persistent bleeding and with secondary anemia, the Veteran did not have anemia per complete blood count with normal hemoglobin and hematocrit in August 2015, April 2016, and February 2017.  The examiner also commented that there was no evidence that any of the rectal bleeding was coming from hemorrhoids or that there were currently any hemorrhoids that were present or active. 

The medical evidence does not show that a rating higher than 0 percent is warranted for the Veteran's hemorrhoids.  Specifically, there is no medical evidence of external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding with secondary anemia or fissures.  While the Veteran's complaints regarding his hemorrhoids have been considered, the record does not show more than mild to moderate hemorrhoids.

Based on these findings, the Veteran's claim for a rating higher than 0 percent for hemorrhoids is denied.

III.  Extraschedular Consideration

The evaluations of the Veteran's tinea cruris, cervical spine disability, and hemorrhoids do not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's tinea cruris, cervical spine disability, and hemorrhoids with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the tinea cruris does not cover more than 5 to 20 percent of both, the exposed area and entire body; and the Veteran does not use constant systemic corticosteroids or other systemic immunosuppressive medication for treatment for the tinea cruris.  These findings are contemplated by Diagnostic Code 7806, which assigns a 10 percent rating for this type of impairment.  The Veteran's severe limitation of motion of the cervical spine with complaints of pain in the upper extremity also are contemplated by the 30 percent rating assigned under Diagnostic Codes 5010-8510.  In addition, the Veteran's hemorrhoids, which are mild or moderate, are contemplated by Diagnostic Code 7336, which assigns a 0 percent rating for mild or moderate hemorrhoids.  Thus, there are no manifestations of the Veteran's tinea cruris, cervical spine disability, or hemorrhoids that are not accounted for in evaluating them under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluations are adequate to rate the disabilities, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's tinea cruris, cervical spine disability, or hemorrhoids for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

IV.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Malignant tumors and arthritis are chronic disabilities.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like malignant tumors and arthritis are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

A.  Arthritis of the multiple joints

As noted in the introduction, this appeal stems from a January 1999 rating decision that denied service connection for arthritis in the legs, lower back, and shoulders. The Board remanded the service connection claim for arthritis of the multiple joints (to include right shoulder, back, knees, and feet) in July 2015.  Since that time, service connection has been granted for arthritis of the right shoulder and lumbar spine in an April 2017 rating decision.  Service connection also is in effect for arthritis of the left shoulder and cervical spine.  Thus, the joints remaining on appeal involve the legs, including the hips, knees, and feet.  

The Veteran noted on a statement in March 1998 that he was relating his arthritis in the legs to the service-connected spine disability.  He also testified in February 2015 that he was treated for the knees and feet in service and continues to have pain in the multiple joints since service.  

Service treatment records do not show any orthopedic treatment for the hips, knees, or feet.  There is no record of arthritis in the hips, knees, and feet being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Current medical evidence shows diagnoses of arthritis of the hips, knees, and some toes, no earlier than 2005.  A March 2005 VA podiatry treatment record shows an assessment of extensor tendonitis in both feet, and dorsal exostosis of the left 1st metatarsocuneiform joint.  Another March 2005 VA podiatry treatment record shows arthralgia of the 1st metacarpophalangeal joint on the right and metatarsalgia on the right.  A July 2005 VA whole body scan notes increased radiotracer uptake in the knees and feet, suggestive of early arthritis.  Another whole body scan in February 2006 shows increased activities in both patella and the medial compartment of the right femorotibial joint and first metatarsophalangeal joint, suggestive of osteoarthritis.

The record shows diagnoses of arthritis in the hips, knees, and feet, at the earliest, in 2005, approximately 13 years after service.  The Veteran was examined prior to his many times but was not found to have any arthritis in the hips, knees, and feet.  See, e.g., VA treatment records dated in August 1998, July 1999, December 2000, March 2001, April 2001, and March 2002.  As arthritis of the hips, knees, and feet is not shown within one year of separation from service in 1992, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no evidence that any post-service diagnosis of arthritis in the hips, knees, and feet is related to service, or the service-connected spine disability under 38 C.F.R. §§ 3.303(d), 3.310.  

VA examination in June 2012 shows that the examiner determined that medical literature did not support that arthritis of the joints was caused or aggravated by arthritis of the neck, as these were different body parts.  Therefore, the examiner determined that it was less likely than not that the Veteran's joint arthritis was caused or aggravated by his cervical spine disability.

VA examinations in February 2016 also were provided.  The Veteran was diagnosed with mild to moderate age-appropriate degenerative changes in the hips bilaterally; degenerative arthritis of the knees; and mild hallux valgus deformity and pes planus in the feet.  The Veteran stated that he was not seen for bilateral knees while in service, but began to have problems in service.  He stated that regarding his hips, he had pain and numbness in bilateral buttocks radiating from the back starting in 1995.  With respect to the feet, he noted that he started having pain in the feet in service and was seen by podiatry and diagnosed with pes planus.  The examiner determined that there was no documentation regarding the hip and foot to support his claim.  The examiner also noted that the Veteran was never seen on sick call.  

An addendum opinion was provided in March 2017.  The examiner noted that the Veteran's statements that his current knee and foot conditions started on active duty had been considered.  The examiner indicated that while significant weight was given to subjective assertions by the Veteran, the objective evidence did not support that the Veteran's condition was incurred in or the result of any subjective reports of knee or foot pain during military service.  The Veteran had normal knee and foot examinations on his retirement physical.  He also had multiple military physicals while in service with normal knee and foot examinations, and also denied arthritis, foot, or knee problems.  Thus, the examiner determined that the objective evidence refuted the Veteran's contentions.  

The Board finds the VA medical opinion in March 2017 to be probative as to the etiology of the arthritis in the feet and knees.  The examiner was fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the medical opinion in May 2017.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

As for the hips, the Veteran acknowledged that his hip pain did not start until after service; and none of the medical evidence of record relates his hip arthritis to his service-connected spine disabilities.  While he has had complaints of radiating pain into his hips from his lumbar spine, the examiner noted in 2012 that arthritis one in area of the body does not cause arthritis in other parts of the body.  While the June 2012 opinion only addressed the cervical spine, as the Veteran was not service-connected for the lumbar spine disability at that time, the same reasoning for arthritis in the hips being caused by the lumbar spine would be relevant.  Any neurological impairment associated with the lumbar spine disability would be addressed by the disability rating for the spine.  Arthritis of the hips is an orthopedic disability separate from any neurological impairment.  It also is worth mentioning that the VA examiner in February 2016 noted that the arthritis in the Veteran's hips was mild to moderate and age-appropriate.

In addition, there is no evidence of a chronicity in symptoms of arthritis in the hips, knees, and feet since service, warranting service connection under 38 C.F.R. § 3.303(b).  The Veteran was seen multiple times on VA treatment records dated from 1998 to 2001 but not found to have arthritis in the hips, knees, and feet until 2005.  An August 1998 VA examination report notes that the Veteran could stand on his heels and toes without difficulty.  A July 1999 VA primary care note shows complaints of swelling in both legs and ankles.  A December 2000 VA primary care note shows complaints of multiple joint pains.  In March 2001 a private spine examination notes the Veteran complained of back pain that radiated to the right hip and leg.  The Veteran reportedly brought x-rays with him that showed that the sacroiliac and hip joint spaces were well-maintained.  An April 2001 VA treatment record shows complaints of right hip pain; an MRI of the hips and pelvis was scheduled in May 2001, which was normal.  A March 2002 VA treatment record notes complaints of joint pain, but does not specify other than the neck.  The Veteran was assessed as having degenerative joint disease. 

Although the Veteran contends that he has arthritis in the hips, knees, and feet due to service, or his service-connected spine disability, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether arthritis is related to service, or a service-connected spine disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's arthritis of the hips, knees, and feet is not caused by his service or a service-connected disability.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Prostate Cancer

The Veteran seeks service connection for prostate cancer.  He noted on a statement received in July 1999 that while he acknowledges that his prostate cancer was not diagnosed until several years after service, the only reason it was diagnosed at that time was that he requested an examination.  He noted that he was treated for abdominal pain in service and that whether he had prostate cancer during service or within one year of separation from service was questionable.  The Veteran also testified at his Board hearing in June 2011 that he had blood in his urine in service, which he is competent to report.  

A November 1997 VA treatment record shows a finding of prostatitis and a high prostate specific antigen (PSA) level of 5.5.  A May 1998 VA treatment record shows a PSA of 5.8.  In February 1999 he had a radical retropubic prostatectomy.  The Veteran underwent a VA examination in July 2007, in which the examiner noted that when prostate cancer develops, the PSA level usually goes above 4.  It was noted, however, that in about 15 percent of men with a PSA below 4, prostate cancer will be diagnosed on biopsy.  The examiner determined that according to the Veteran's file, he had a PSA of 5.8 in May 1998.  The examiner thus determined that the Veteran's PSA finding in May 1998 indicated that the Veteran had prostate cancer at that time.

The first evidence of a post-service diagnosis of prostate cancer is in May 1998, which is approximately six years after service.  See, e.g., July 2007 VA genitourinary examination report.  Thus, to the extent that the Veteran's prostate cancer is considered a malignant tumor, service connection also is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of prostate cancer being diagnosed in service.  The Veteran has stated that his complaints of abdominal pain and blood in his urine in service were early manifestations of prostate cancer.  However, none of the treatment records in service indicate any diagnosis of prostate cancer.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, there is no evidence that the Veteran's post-service diagnosis of prostate cancer is related to service.  An April 2000 consult notes the Veteran had a history of prostate cancer due to chemical exposure, but there is no further statement as to how this conclusion was made, or where the chemical exposure took place.  

In June 2012 an addendum medical opinion was provided that there was no specific normal or abnormal PSA level.  In addition other factors such as inflammation (e.g., prostatitis) could cause a man's PSA level to fluctuate.  The examiner also noted that it was common for PSA values to vary somewhat from laboratory to laboratory.  The examiner indicated that consequently one abnormal PSA test result did not necessarily indicate the need for a prostate biopsy.  However, the higher a man's PSA level, the more likely it was that cancer was present; also, if a man's PSA level continued to rise over time, other tests might be needed.  She later noted in the report that there was no evidence that prostatitis or BPH caused cancer but that it was possible for a man to have one or both of these conditions and to develop cancer, as well.  Therefore, the examiner determined that there were multiple possible etiologies with none more prevalent that another and that she could not resolve the issue without resort to mere speculation as to whether the Veteran had cancer when his PSA was 5.8.

A VA medical opinion in February 2016 notes that the Veteran found that the Veteran's prostate cancer was less likely as not first manifested in service.  The examiner noted that the PSA findings in 1997 would give the Veteran a 25 percent chance of having cancer; but commented that there was a difference in a chance of cancer and actually having cancer.  The examiner noted that the Veteran's cancer was not diagnosed until 1998.  An addendum opinion was provided in March 2017 to address the Veteran's complaints of blood in his urine in service.  The examiner commented that the color change in urine was caused by many things and a subjective report of blood in urine did not necessarily mean that blood was present.  The examiner noted that multiple urinalyses were done and no blood was detected in the urine.  It was further noted that microscopic blood was not found in the urine on the Veteran's separation examination in 1992.  The Veteran had multiple physical examinations in service and always denied frequent or painful urination.  The examiner also commented that post-service, the Veteran had urinalysis done in August 1997 just prior to the cancer diagnosis and after the cancer diagnosis in September 1998, and no blood in the urine was found.  Thus, the examiner concluded that the Veteran's subjective report of blood in the urine, if taken to be true, was a self-limited event, which resolved given the overwhelming objective laboratory data.  The examiner thus found that the February 2016 opinion remained unchanged.  

As none of the post-service medical evidence relates the Veteran's prostate cancer diagnosis to his military service, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, to the extent that the Veteran's prostate cancer is considered a malignant tumor, there is no evidence of a chronicity in symptoms since service, warranting service connection under 38 C.F.R. § 3.303(b).  The Veteran's complaints of abdominal pain and blood in the urine in service have not been attributed to his later diagnosis of prostate cancer in 1998.

Although the Veteran contends that he has prostate cancer due to service, he is not competent to make this conclusion.  While lay persons are competent to provide opinions on some medical issues, the issue of whether prostate cancer is related to service falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Board accords significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran's prostate cancer was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for prostate cancer is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).













							(Continued on the next page)

ORDER

Entitlement to an increased rating for degenerative joint disease, cervical spine, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for tinea cruris involving the groin and left thigh, currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable initial rating for hemorrhoids is denied.

Entitlement to service connection for arthritis of multiple joints, including as secondary to the Veteran's service-connected disabilities, is denied.

Entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy, is denied.


REMAND

With respect to the hearing loss claim, the Board remanded this case previously so that an examination could be provided to address the present severity of the Veteran's hearing loss disability, as the Veteran had indicated that his hearing loss had worsened since it was last evaluated in May 2012.  In February 2016, the Veteran was afforded a VA examination concerning the severity of his hearing loss; however, the puretone thresholds in both ears were deemed unreliable.  It was noted that the speech reception thresholds were obtained at 30dB for both ears; the right ear puretone average was 55dB and the left ear puretone average was 60dB; and the large differences in these results suggested poor puretone test reliability.  It was further noted that an otoacoustic emissions screen was passed in both ears at 1000Hz; and that the puretone thresholds obtained at 1000Hz did not correspond with the passing otoacoustic emissions results suggesting poor puretone test reliability.  The examination report also indicates word recognition scoring was not appropriate because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.  The examiner found that given the unreliable nature of the Veteran's responses to testing, whether or not there was hearing loss present remained unknown (or the current severity of the loss remained unknown).

While it is noted that the Veteran's responses to testing are unreliable, it is not clear if the audiological testing has been invalid for rating purposes due to noncooperation from the Veteran.  The evidence of record as it stands does not clearly explain why the Veteran's test results are insufficient.  Given the consequences for failure to have an adequate examination to rate the Veteran's claim, the Board finds that the Veteran should be given another opportunity to have his hearing loss tested.  If the Veteran's results are not valid, the reason should be clearly delineated as to why the results are not valid; i.e., does it appear that something is wrong with the equipment, is there exaggeration of symptoms or malingering, what sort of "language difficulties" are there, etc.

Therefore, the Board will once again remand this claim to give the Veteran another chance to attend an examination and cooperate with the examiner so that accurate testing of his hearing acuity can be performed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating claim for hearing loss and is deferred pending resolution of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, including from VA regarding hearing loss.
 
2.  Then, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his right ear hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. 

The examiner should review the claims file, perform all indicated tests and studies, and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities and employment. 

If the examiner is unable to report puretone threshold values, the examiner should explain in detail why they could not be reported including explaining why the tests are invalid, i.e., does it appear that something is wrong with the equipment, is there exaggeration of symptoms or malingering, what sort of "language difficulties" are there, is there need of an interpreter, etc.

3.  Undertake any additional development it deems warranted.
 
4.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


